 


109 HR 490 IH: Small Business Healthcare Savings Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 490 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Pence (for himself, Mr. Sessions, Mr. Ryun of Kansas, Mr. Tancredo, Mr. Garrett of New Jersey, Mr. Franks of Arizona, Mr. Jones of North Carolina, Mr. Terry, Mr. Wilson of South Carolina, Mr. King of Iowa, Mr. Paul, Mr. Flake, Mr. Doolittle, Mr. Miller of Florida, Mr. Hostettler, Mr. Sensenbrenner, Mrs. Northup, Mr. Barrett of South Carolina, and Mr. Souder) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXVII of the Public Health Service Act to improve the affordability of health insurance coverage for small employers. 
 
 
1.Short titleThis Act may be cited as the Small Business Healthcare Savings Act.  
2.Repeal of guaranteed issue in small group market 
(a)In generalSubsection (a) of section 2711 of the Public Health Service Act (42 U.S.C. 300gg–11) is amended by striking in a State_ and all that follows through must accept for enrollment and inserting in a State must accept for enrollment. 
(b)Effective dates 
(1)In generalSubject to paragraph (2), the amendments made by subsection (a) shall apply with respect to group health plans, and health insurance coverage offered in connection with group health plans, for plan years beginning on or after January 1, 2006 (in this subsection referred to as the general effective date) and also shall apply to portions of plan years occurring on and after such date. 
(2)Treatment of collective bargaining agreementsIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by this Act shall not apply to plan years beginning before the later of— 
(A)the date on which the last collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of enactment of this Act); or 
(B)the general effective date.For purposes of subparagraph (A), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
 
